Citation Nr: 0019980	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-16 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, including major depression and 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel
INTRODUCTION

The veteran had active military service from April 1964 to 
January 1965.  

The March 1973 rating decision denied service connection for a 
nervous condition.  The May 1984 and July 1984 rating 
decisions denied reopening the claim for service connection 
for a nervous disorder.  The November 1984 and September 1985 
rating decisions reopened and denied the claim for service 
connection for a nervous condition.  These decisions became 
final because the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO) notified the 
veteran of each of the decisions by letter, and he did not 
perfect an appeal.  38 C.F.R. §§ 20.200, 20.201, 20.302(a) 
(1999).  

This appeal is before the Board of Veterans' Appeals (Board) 
from later rating decisions from the VARO.  The August 1996 
rating decision reopened the claim for service connection for 
a psychiatric disorder and denied service connection for 
major depression.  The July 1999 rating decision reopened the 
claim for service connection for a psychiatric disorder and 
denied service connection for PTSD.  


REMAND

This case must be remanded for the RO to schedule a video 
hearing before the Board and to issue a statement of the case 
regarding the denial of service connection for PTSD.  

The veteran provided sworn testimony at a regional office 
hearing in October 1998.  However, in December 1998, August 
1999, September 1999, and November 1999 lay statements, the 
veteran and his representative requested a video hearing 
before the Board.  The record does not show that a video 
hearing before the Board was scheduled for the veteran.  

In addition, the veteran's August 1999, September 1999, and 
November 1999 statements provided notice of disagreement with 
the July 1999 rating decision that denied service connection 
for PTSD.  This case must be remanded because the RO did not 
issue a statement of the case informing the veteran of the 
particular laws and regulations regarding the establishment 
of service connection for PTSD.  When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

This matter is remanded to the RO for further development as 
follows:  

1.  The RO should schedule a video 
hearing before the Board for the veteran.  
The RO, by letter, should inform the 
veteran and his representative, if any, 
of the date, time, and location of the 
hearing.  All efforts made should be 
documented and all correspondence 
received should be associated with the 
veteran's claims folder.  

2.  The veteran and his representative, 
if any, should be provided with a 
supplemental statement of the case, which 
includes notice of any pertinent laws and 
regulations that were used, and a full 
discussion of action taken on the 
veteran's claim.  The RO's actions should 
follow the Court's instructions detailed 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, if appropriate, the case should be returned to 
the Board for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



